COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
                                                                 No. 08-21-00086-CV
                                                  §
                                                                    Appeal from the
  IN THE INTEREST OF H.M.,                        §
                                                                  288th District Court
  A Child,                                        §
                                                                of Bexar County, Texas
                                                  §
                                                                 (TC# 2010-CI-06431)
                                                  §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution, in accordance with the opinion of this Court. We therefore

dismiss the appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 28TH OF JUNE, 2021.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.